Citation Nr: 0912657	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
immune deficiency in the blood resulting in intolerance to 
infection, boils of the face, and allergic skin reaction to 
the sun due to chemical exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970.

By rating action in February 1998, of the New York, New York, 
the Regional Office (RO) denied service connection for no 
immune tolerance to infection, boils of the face, and 
allergic skin reaction to the sun due to chemical exposure.  
The appellant and his representative were notified of this 
decision and did not perfect a timely appeal. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which reopened and continued the previous denial of the 
Veteran's claim of entitlement to service connection for no 
immune tolerance to infection, boils of the face, and 
allergic skin reaction to the sun due to chemical exposure.

The Veteran was afforded a DRO hearing at the RO on August 
23, 2006.  The Conference Report from this hearing is 
included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  Information concerning 
the VCAA was provided to the appellant by the RO in 
correspondence dated in December 2002.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, a review of the VCAA notice letter dated in 
December 2002 shows the RO failed to discuss the bases for 
the denial in the prior February 1998 rating decision and did 
not provide notice that described what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

During the pendency of this appeal, the Court also issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the Veteran has received medical treatment from the VA 
Medical Center (VAMC) in Northport, New York since 1995; 
however, as the claims file only includes records from that 
facility dated from August 2004 to December 2004, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The testing at Fort Carson in which the Veteran claims 
participation, may be the subject of a report entitled, 
"METOXE II: Final Report, Troop Test Mission Effectiveness in 
a Toxic Environment", 5th Mechanized Infantry Division, Fort 
Carson, CO, October 1969 (AD 505 384).  If possible, that a 
copy of that report should be obtained from the appropriate 
authorities and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The RO should also include corrective VCAA 
notice to the Veteran that explains what 
constitutes new and material evidence and 
specifically identifies the type of 
evidence necessary to satisfy the element 
of the underlying claim which was found 
insufficient in the previous February 1998 
denial, in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for no immune 
tolerance to infection, boils of the face 
and allergic skin reaction to the sun 
since service.  Of particular interest are 
any Northport VAMC outstanding records of 
evaluation and/or treatment of the 
Veteran's claimed condition, for the 
period from 1995 to the present.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The RO is to contact the appropriate 
authorities and obtain, if possible, a 
copy of the report entitled: "METOXE II: 
Final Report, Troop Test Mission 
Effectiveness in a Toxic Environment", 5th 
Mechanized Infantry Division, Fort Carson, 
CO, October 1969 (AD 505 384).  All 
attempts to procure that report should be 
documented in the file.  If the RO cannot 
obtain the document, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit that 
report for VA review. 

4.  Thereafter, RO must readjudicate the 
issue of whether new and material evidence 
was received to reopen a claim for 
entitlement to service connection for no 
immune tolerance to infection, boils of 
the face, and allergic skin reaction to 
the sun due to chemical exposure.  If the 
benefit sought on appeal remains denied, 
issue a SSOC to the Veteran and his 
representative that shows consideration of 
all additional pertinent evidence.  The 
Veteran and his representative should be 
given an opportunity to respond.  
Thereafter, the claim should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




